PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Derickson, Russell, G.
Application No. 17/090,088
Filed: November 05, 2020
For: HOME EMERGENCY GUIDANCE AND ADVISEMENT SYSTEM

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 2, 2022, to revive the above-identified application.

The petition is DISMISSED AS MOOT.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed October 19, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on January 20, 2022. A Notice of Abandonment was mailed on March 3, 2022.  

A review of the record shows the petitioner filed a petition under 37 CFR 1.137(a) on March 2, 2022. However, since the petition filed on April 15, 2022, was filed as an ePetition via EFS-Web, and granted by the Office the same day, the petition filed on March 2, 2022, is unnecessary.

Petitioner should note the refund request filed on April 15, 2022, will be addressed in due course.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions